DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0204408 to Herle.

	US2016/0204408 to Herle (“HERLE”) discloses a battery separator with “dielectric coating” (Title, abstract; Fig. 2 below polymer substrate 131, first dielectric layer 133a, second dielectric layer 133b) that may comprise ion-conducting garnet, ion-conducting perovskite, ion-conducting anti-perovskites, porous glass ceramic, porous metal oxide layers, and other ceramic type materials (para. 43).

    PNG
    media_image1.png
    186
    493
    media_image1.png
    Greyscale

HERLE Fig. 2
	Regarding Claim 1, HERLE discloses a lithium-ion battery (Fig. 1) comprising: an anode (Fig. 1, 14); a cathode (Fig. 1, 120); and a hybrid electrolyte separator disposed between the anode and the cathode (abstract, para. 10-12, Fig. 1 130, Fig. 2 130), wherein: the hybrid electrolyte separator comprises a polymer membrane (para. 12 microporous ion conducting polymeric substrate), a first ceramic coating between the polymer membrane and the anode (Fig. 2 133a, 135a), and a second ceramic coating between the polymer membrane and the cathode (Fig. 2 133b, 135b).
	Regarding Claim 9, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 1, and HERLE further discloses the lithium-ion battery of claim 2, wherein the anode is lithium metal (para. 82) and the cathode is LiCoO2 (para. 39).
	Regarding Claim 11, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 1, and HERLE further discloses a method for preparing a lithium battery, the method comprising: depositing a first ceramic coating onto a first surface of a polymer membrane; depositing a second ceramic coating onto a second surface of the polymer membrane opposite the first surface; assembling the polymer membrane coated with the first ceramic coating and the second ceramic coating between an anode and a cathode such that the first ceramic coating 
	Regarding Claim 12, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 11, and HERLE further discloses both depositing the first ceramic coating and depositing the second ceramic coating comprise a coating process chosen from electron beam physical vapor deposition (para. 61, electron beam physical vapor deposition, para. 79-80), atomic layer deposition, sputtering (para. 79-80), laser ablation, or combinations thereof.
	Regarding Claim 13, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 11, and HERLE further discloses both depositing the first ceramic coating and depositing the second ceramic coating comprise electron-beam physical vapor deposition (para. 78-80).
	Regarding Claim 14, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 11, and HERLE further discloses the polymer membrane is chosen from polyethylene (para. 55, polyethylene and polyethylene trilayer membranes, para. 42, polyolefins such as polyethylene), polyimides, or polyamides.

Claims 1-6, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A high performance ceramic-polymer separator for lithium batteries to Kumar et al.; Journal of Power Sources Volume 301, January 1, 2016, p. 194-198.

	Kumar et al. Journal of Power Sources Volume 301, January 1, 2016, p. 194-198 (“KUMAR”), cited by the Applicant’s March 26, 2020 IDS, comprises two common 
	Regarding Claims 1-4, KUMAR discloses a lithium ion battery (introduction section and experimental section coin cells) comprising an anode, cathode, and hybrid electrolyte separator between the anode and cathode wherein the hybrid electrolyte separator comprises a polymer membrane, a first ceramic coating between the polymer membrane and anode and a second ceramic coating between the polymer membrane and cathode (such as the abstract, LAGP/PE/LAGP hybrid separator embodiment). The LAGP/PE/LAGP embodiment disclosed in the abstract anticipates the structure of Claims 1-4 where the polymer membrane is polyethylene and the first and second ceramic coatings are LAGP and the ceramic coatings are directly coated onto opposing surfaces of the polymer membrane.
	With respect to Claim 5, the LAGP ceramic of KUMAR comprises the claimed formula of LAGP 19.75Li2O·6.17Al2O3·37.04GeO2·37.04P2O5..
	With respect to Claim 6, the anode cathode and separator are disposed in liquid electrolyte (sections 2.1-2.2).
	With respect to Claims 11-16, KUMAR teaches a method of making the lithium battery cell discussed above including electron-beam physical vapor deposition of the first and second ceramic coatings, which may be LAGP, onto the polymeric membrane, which may be PE, such that the first and second ceramic coatings are deposited directly onto opposing surfaces of the polymer membrane.
	With respect to Claims 19 and 20, the LAGP/PE/LAGP hybrid separator anticipates the structure of Claims 19-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4, 6-8, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0204408 to Herle in view of US2013/0266842 to Woehrle et al.

	US2013/0266842 to Woehrle et al. (“WOEHRLE”) discloses a lithium ion cell including a negative electrode, positive electrode, and a solid ion conducting separator disposed between the electrodes, wherein the solid ion conducting separator comprises an ion conducting polymer layer and at least one ion conducting solid inorganic layer (as shown by Fig. 3, polymer layer 5, solid state electrolyte layers 4a, 4b). WOEHRLE Abstract. The ion conducting solid inorganic layer, may be a material such as LATP. WOEHRLE para. 19. In an embodiment, the solid ion conducting polymer layer is bounded on either side by an ion conducting solid inorganic layer. WOEHRLE Fig. 3.

    PNG
    media_image2.png
    253
    477
    media_image2.png
    Greyscale

WHOEHRLE Fig. 3
	Regarding Claim 2, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 1, and HERLE further discloses wherein: 
	HERLE is silent with respect to the first or second ceramic coating layer being one of the claimed materials, such as LATP or LAGP.
	WOEHRLE discloses a lithium-ion battery comprising: an anode; a cathode; and a hybrid electrolyte separator disposed between the anode and the cathode (Fig. 3), wherein: the hybrid electrolyte separator comprises a polymer membrane (Fig. 3, polymer layer 5, para. 81), a first ceramic coating between the polymer membrane and the anode (Fig. 3, inorganic solid-state electrolyte layers 4a, 4b, para. 81), and a second ceramic coating between the polymer membrane and the cathode (Fig. 3, inorganic solid-state electrolyte layers 4a, 4b, para. 81); and the first ceramic coating and the second ceramic coating are lithium-ion conductive materials may be lithium aluminum titanium phosphate (LATP, para. 19) or lithium. In addition, WOEHRLE discloses inorganic solid state electrolyte layers of the embodiments of the invention conduct lithium ions, are electrically insulating, have high mechanical, electrochemical, thermal, vibration, and shock stability, and accordingly prevent thermal runaway. WOEHRLE para. 9-12. Accordingly WOEHRLE discloses a battery as claimed, and a battery similar to that of HERLE.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified HERLE such that the ceramic coating layer material of HERLE comprises a material such as those taught by WOEHRLE, such as LATP. The motivation for doing so would have been to utilize a solid ion conducting ceramic known in the art to be used in conjunction with a polymeric separator for lithium ion 
	Regarding Claim 3, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 1, and HERLE further discloses the polymer membrane comprises polyethylene (as discussed above).
	HERLE is silent with respect to the first ceramic coating and the second ceramic coating comprise lithium aluminum germanium phosphate (LAGP).
	WOEHRLE further discloses the first ceramic coating and second ceramic coating may comprise lithium aluminum germanium phosphate (LAGP) (para. 50-54). For example, WOEHRLE discloses the ceramic electrolyte may be a lithium germanium phosphate having Formula (2) shown below (para. 50) wherein Ml is Ge (para. 52) and M2 is Al (para. 53) and A is Li (para. 51).
	One of ordinary skill in the art reading paragraphs 50-53 would at once envisage LAGP from the disclosed species of the genus of formula 2 where A Ml and M2 may be lithium germanium and aluminum respectively.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified HERLE to comprise the ceramic layers of WOEHRLE as asserted above with respect to Claim 1, wherein these ceramic layers may be LAGP as disclosed by WOEHRLE. The motivation for doing so would have been to utilize a solid ion conducting ceramic known in the art to be used in conjunction with a polymeric separator for lithium ion conducting batteries, and to have use a material for 
	Regarding Claim 4, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 3 and HERLE further discloses the first ceramic coating and the second ceramic coating are coated directly onto opposing surfaces of the polymer membrane (as discussed above and illustrated by Fig. 2). As noted above, WOEHRLE also discloses this configuration.
	Regarding Claim 6, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 3, and HERLE further discloses the anode, the cathode, and the hybrid electrolyte separator are disposed in a liquid electrolyte (para. 40, liquid electrolyte infused into components 120,130, 140).
	Regarding Claim 7, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 6, and HERLE further discloses the liquid electrolyte comprises LiPF6 in a solvent chosen from ethylene carbonate, dimethyl carbonate, ethylmethyl carbonate and mixtures thereof (para. 40 including EC, DMC, EMC and mixtures thereof).
	Regarding Claim 8, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 1, and HERLE further discloses the lithium-ion battery is configured as a Li-oxygen (Li-02) cell, a redox flow battery, a supercapacitor, or a hybrid battery-capacitor (the lithium ion battery of HERLE modified in view of WOEHRLE comprises all the structure claimed and is fully capable of functioning as claimed and is therefore configured as claimed).
Claim 15, HERLE and WOEHRLE are relied upon as above with respect to the method of claim 11, and modifying HERLE as asserted above results in the claimed invention wherein: the polymer membrane comprises polyethylene; the first ceramic coating and the second ceramic coating comprise lithium aluminum germanium phosphate (LAGP).
	Modifying HERLE in view of WOEFIRLE results in the claimed invention wherein the first ceramic coating and the second ceramic coating are lithium ion conductive materials such as LATP and LAGP.
	Regarding Claim 16, HERLE and WOEHRLE are relied upon as above with respect to the method of claim 11, and modifying HERLE as asserted above results in the claimed invention wherein the first ceramic coating and the second ceramic coating are deposited directly onto opposing surfaces of the polymer membrane.
	Regarding Claim 17, HERLE and WOEHRLE are relied upon as above with respect to the method of claim 11, and modifying HERLE as asserted above results in the claimed invention wherein the cathode is LiCoO2.
	Regarding Claim 19, HERLE is relied upon as above and further discloses a hybrid electrolyte separator for a lithium-ion battery, the hybrid electrolyte separator comprising: a polymer membrane; a first ceramic coating on a first surface of the polymer membrane; and a second ceramic coating on a second surface of the polymer membrane opposite the first surface (each as discussed above with respect to Claim 1) wherein: the polymer membrane is chosen from polyethylene (para. 12, polyethylene membrane), polyimides, or polyamides.

	However, modifying HERLE as asserted above in view of WOEHRLE results in the claimed invention wherein the first and or second ceramic coating comprises LATP as claimed.
	Regarding Claim 20, HERLE and WOEHRLE are relied upon as above and modifying HERLE as asserted above results in the claimed invention wherein the polymer membrane is polyethylene and at least one of the first ceramic coating and the second ceramic coating is lithium aluminum germanium phosphate (LAGP).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HERLE in view of WOEHRLE, further in view of Electrochemical Society; 156 (7) A506-A513 (2009) to Kumar at al.

	Regarding Claim 5, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 3. 
	HERLE and WOEHRLE are silent with respect to the specifically claimed LAGP formula.
	Electrochemical Society; 156 (7) A506-A513 (2009) to Kumar at al. (“KUMAR”) discloses the LAGP has an empirical formula 19.75 Li2O-6.I7 Al203-37.04-GeO2-37.04 P2O5 (see KUMAR Table 1 sample LAGP-2).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified HERLE to comprise the LAGP type of KUMAR which is expressed by the claimed formula and has the composition claimed. The motivation .
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HERLE in view of WOEHRLE, further in view of US2013/0224594 to Yushin et al.

	Regarding Claim 10, HERLE and WOEHRLE are relied upon as above with respect to the lithium-ion battery of claim 2, and HERLE further discloses wherein the anode is lithium metal (as discussed above).
	HERLE is silent with respect to the cathode comprises sulfur, LAGP, carbon nanotubes, and PVDF.
	US2013/0224594 to Yushin (“YUSHIN”) discloses a lithium ion battery cathode comprising sulfur (abstract), lithium ion conducting ceramic (para. 17, para. 49), carbon nanotubes (para. 64), and polymer binder (para. 140, polymer binder) and that this cathode material provides high capacity relative to other cathode materials (para. 7) and overcomes the low electrical and ion conductivity as well as physical instability of sulfur-based electrodes in metal ion batteries (para. 11).
	YUSHIN is silent with respect to the lithium ion conducting ceramic being LAGP and with respect to the binder being PVDF. However, PVDF is a binder commonly used in lithium ion battery electrodes (such as taught by HERLE para. 54) and as discussed above WOEHRLE discloses use of LAGP in lithium ion batteries as a ceramic lithium ion conductor.
	Accordingly, at the time of invention it would have been obvious to one of ordinary skill in the art to have modified HERLE to comprise a sulfur composite cathode comprising a lithium ion conducting ceramic, carbon nanotubes, and a binder, 
	It would have been further obvious to have selected PVDF as the binder because it is a binder commonly used in the art for battery electrodes, and it would have been further obvious to have selected LAGP as the lithium ion conducting ceramic because WOEHRLE teaches this material provides excellent ion conductivity and mechanical, chemical, and thermal stability.
	Regarding Claim 18, HERLE, YUSHIN, and WOEHRLE are relied upon as above with respect to the method of claim 11, wherein the cathode comprises sulfur, LAGP, carbon nanotubes, and PVDF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729